Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 1 of 53 PageID #: 1




                  IN THE UNITED STATE DISTRICT COURT FOR THE
                           DISTRICT OF RHODE ISLAND


PETER G. KRAUSS,

                                        Plaintiff,
                                                     Case No.:
v.
                                                     COMPLAINT FOR DAMAGES
C.R. BARD, INC. and BARD PERIPHERAL                  AND DEMAND FOR JURY TRIAL
VASCULAR, INC.,

                                    Defendants.

       COMES NOW Plaintiff, PETER G. KRAUSS, by and through his undersigned attorneys,

and alleges as follows:

                                        INTRODUCTION

       1.      This case involves the implantation of a device called an inferior vena cava filter

that is intended to be placed into the vessel leading to the heart in order to filter all blood clots

from being transported in the blood to the lungs, the heart and the brain.

       2.      This is a civil action to secure redress from C.R. BARD, INC. and BARD

PERIPHERAL VASCULAR, INC. (collectively “Bard” or “Defendants”) for damages suffered

by Plaintiff as a result of Defendants’ defective Bard-branded inferior vena cava (“IVC”) filter

marketed as the Bard Recovery IVC Filter (the “Device”).

       3.      Plaintiff brings this case for serious personal injuries that Plaintiff suffered as result

of the failure of the surgically implanted defective and dangerous Device, which was researched,

developed, manufactured, marketed sold and distributed by Defendants.

       4.      The Device’s failure has caused Plaintiff to suffer grievous ongoing physical,

emotional, and economic losses, all of which will continue far into the future.
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 2 of 53 PageID #: 2




        5.     Prior to Plaintiff’s implantation of the Device, Defendants knew and should have

known that the Device was defective and unreasonably dangerous for, inter alia, the following

reasons:

               a.      Defendants failed to conduct appropriate clinical testing, such as animal

studies, to determine how the Device would function once permanently implanted in the human

body.

               b.      Defendants knew and/or should have known that the Device and their other

IVC filters had a high rate of perforation of tissues, fractures of the Device, migration from the

implantation site, and excessive tilting within the vena cava once implanted.

               c.      Defendants knew and/or should have known that such failures exposed

patients to the increased risk of serious injuries including: death; hemorrhage; cardiac/pericardial

tamponade; cardiac arrhythmia and other symptoms similar to myocardial infarction; severe and

persistent pain; perforation of tissue, vessels and organs; increase risks of developing DVTs and

the inability to remove the Device.

               d.      Defendants knew or should have known that certain conditions or post-

implant procedures, such as morbid obesity or open abdominal procedures, could affect the safety

and integrity of the Device.

               e.      Defendants knew or should have known that these risks were and are

substantially higher than risks posed by other IVC filters.

               f.      Defendants knew and/or should have known that filters such as the Device

are used to treat conditions which Defendants did not explicitly intend and which resulted in the

Device not performing as safely as the ordinary consumer would expect.




                                                 2
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 3 of 53 PageID #: 3




       6.      Despite knowledge of these risks, Defendants misrepresented, omitted, and/or

failed to provide adequate warnings of these and other risks posed by the Device.

       7.      Defendants failed to recall this dangerous Device at many opportunities, when Bard

knew and had reason to know that the Device was unnecessarily dangerous for its intended

purpose.

                                            PARTIES

Plaintiff

       8.      Plaintiff Peter G. Krauss (“Plaintiff”) is a natural person who is a citizen of the

State of Connecticut residing in Middlesex County.

Defendants

       9.      Defendant C.R. Bard, Inc. (“C.R. Bard”) is a corporation authorized to do business

in the State of Rhode Island. Defendant C.R. Bard regularly sells and markets its medical devices

in the State of Rhode Island. Defendant C.R. Bard is organized and existing by virtue of the laws

of the State of Delaware and has its principal place of business in Murray Hill, New Jersey.

       10.     Defendant Bard Peripheral Vascular, Inc. (“BPV”) is a wholly-owned subsidiary

corporation of C.R. Bard. Defendant BPV is a corporation authorized to do business in the State

of Rhode Island. Defendant BPV regularly markets and sells its medical devices in the State of

Rhode Island. Defendant BPV is organized and existing under the laws of the State of Arizona

and has its principal place of business in Tempe, Arizona.

       11.     At all relevant times, Defendants engaged in the research, design, assembly,

manufacture, testing, quality control, sale, advertising, marketing, distribution Bard IVC filters

and their appurtenances and component parts in the U.S. and especially in Rhode Island.




                                                 3
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 4 of 53 PageID #: 4




           12.   Defendants, directly and/or through their agents, marketed and sold the Bard

Recovery IVC Filter, which is the subject of this lawsuit (“the Device”), other IVC filters, and

other medical products in the State of Rhode Island. Defendants derived substantial revenue from

marketing and selling these products in the State of Rhode Island. Defendants expected, or should

have expected, that their business activities might subject them to legal action in the State of Rhode

Island.

                                  JURISDICTION AND VENUE

           13.   This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332(a)(1) because Plaintiff and Defendants are citizens of different states, the amount in

controversy exceeds the sum or value of seventy-five thousand dollars ($75,000.00) exclusive of

interest and costs, and there is complete diversity of citizenship between each Plaintiff and

Defendant.

           14.   This Court has personal jurisdiction under 28 U.S.C. § 1391, as Defendants

regularly conduct business in the State of Rhode Island. Venue is appropriate in this District as

the Defendants are present and doing continuous and systemic business within the State of Rhode

Island.

                                          ALLEGATIONS

           A.    IVC FILTERS

           15.   Inferior vena cava (“IVC”) filters first came onto the medical market in the 1960’s.

Since that time, medical device manufacturers have introduced several different designs of IVC

filters.




                                                  4
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 5 of 53 PageID #: 5




         16.   An IVC filter is a device that is designed to filter or “catch” blood clots that travel

from the lower portions of the body to the heart and lungs. IVC filters are designed to be implanted,

either permanently or temporarily, in the inferior vena cava.

         17.   The inferior vena cava is a vein that returns blood to the heart from the lower

portions of the body. In certain people, for various reasons, blood clots travel from the vessels in

the legs and pelvis, through the vena cava and into the lungs. Oftentimes, these blood clots develop

in the deep leg veins, a condition called “deep vein thrombosis” or “DVT.” Once blood clots reach

the lungs, they are considered “pulmonary emboli,” or “PE.” Pulmonary emboli are potentially

fatal.

         18.   People at risk for DVT/PEs can undergo medical treatment to manage the risk. For

example, a doctor may prescribe anti-clotting medications such as Heparin, Warfarin, or Lovenox

to regulate the clotting factor of the blood. For those who are at high risk for DVT/PE, or who

cannot manage their conditions with medications, physicians may recommend surgically

implanting an IVC filter to prevent thromboembolic events.

         19.   The first IVC filters marketed were permanent filters. These devices were designed

to remain in the patient’s IVC permanently. The medical literature refers to several studies that

present long-term follow-up data (of up to 20 years and longer), that supports the use and efficacy

of certain permanent filters.

         20.   Beginning in 2003, Defendants began marketing what are known as optional or

retrievable filters. These filters are designed so that they can be surgically removed from the patient

after the risk of blood clots has diminished.

         21.   These devices have only been approved by the FDA to prevent recurrent pulmonary

embolism where anticoagulant therapies are contraindicated or have failed. Thus, any use other




                                                  5
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 6 of 53 PageID #: 6




than in a patient with a history of pulmonary embolism who failed to control their blood clots with

pharmaceutical anticoagulants is not an FDA approved and indicated uses, therefore it is an off-

label use.

       B.      THE RECOVERY FILTER

               1.      Simon Nitinol Filter and Bard’s Reach for Greater Market Share

       22.     Bard has distributed and marketed the Simon Nitinol1 Filter in the United States

since 1992. The Simon Nitinol Filter is a permanent IVC filter, which is substantially safer than

Bard’s optional filters and is still sold by Bard today. Bard modified the design of the Simon

Nitinol Filter in order to make a device that was supposed to be equally safe to leave in

permanently, or to retrieve once the risk of pulmonary embolism had passed. The modified device

was ultimately marketed as the Recovery Filter System (the “Recovery Filter”).

       23.     Bard’s stated purpose in designing the Recovery Filter was to increase the overall

size of the market for these devices through off-label promotion and to increase Bard’s percentage

of that market. Specifically, Bard marketed the device for patients who were at risk for DVTs and

PEs, but who had not actually had a documented pulmonary embolism as required by the FDA

label. This new market included patients who were immobilized for periods of time after surgical

procedures, e.g., orthopedic patients, bariatric patients, and cancer patients.

       24.     Prior to the FDA’s clearance of the Recovery Filter, Bard was losing market share

in an IVC Filter market that was reported to be worth $100,000,000.00 in sales. In July 2001,

Bard’s overall market share was 16-17%; by March 2003, it was down to 11-12%.

       25.     Bard’s marketing manager explained Bard’s marketing plan for the Recovery Filter

in a March 28, 2003 Market Appraisal Memorandum. She wrote, “Users can be swayed by ease


1
 Nitinol derives its name from its component parts and place of discovery: Nickel Titanium Naval
Ordnance Laboratory.


                                                  6
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 7 of 53 PageID #: 7




of use, low profile and aggressive marketing even in the absence of solid clinical history and in

spite of negative clinical experience.”

                 2.      FDA Clearance

         26.     In 2002, Bard and BPV submitted a “me too” application to the FDA that Bard and

BPV be permitted to market the Recovery Filter System for the prevention of recurrent pulmonary

emboli, claiming it was substantially similar in safety, efficacy, design, and materials as the Simon

Nitinol filter. On November 27, 2002, the FDA cleared the Bard Recovery Filter for sale and use

in the prevention of recurrent pulmonary embolism via permanent placement in the inferior vena

cava.2

         27.     In April 2003, Bard submitted a notification of intent to market and sell the

Recovery Filter for the additional intended use of optional retrieval. Bard received FDA clearance

to begin marketing the Recovery Filter as both a permanent and retrievable filter on or about

July 25, 2003.

         28.     Ultimately, Bard’s plan to promote its retrievable devices for off-label uses and for

unproven benefits succeeded. By 2009, the overall market for IVC filters had tripled, and Bard’s

percentage share of that market increased from 11-12% to 42%.

         29.     Among Bard’s marketing claims to physicians was that the Recovery Filter was

safer than all previously available filters, including the Simon Nitinol Filter. This claim was false.




2
  Bard and BPV submitted the notification under Section 510(k) of the United States Food, Drug and
Cosmetic Act (“Act”) of 1976, 21 U.S.C. § 321 et seq. The 510(k) review process requires any entity engaged
in the design, manufacture, distribution or marketing of a device intended for human use to notify the FDA
90 days before it intends to market the device and to establish that the device is substantially equivalent to
a legally marketed predicate device. 21 C.F.R. §§ 807.81, 807.92(a)(3). Substantial equivalence means that
the new device has the same intended use and technological characteristics as the predicate device. This
approval process allows a manufacturer to bypass the rigorous safety scrutiny required by the pre-market
approval process


                                                      7
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 8 of 53 PageID #: 8




               3.      The Design of the Recovery Filter

       30.     The Recovery Filter is cone-shaped, consisting of two (2) levels of six (6) radially

distributed NITINOL struts that are designed to anchor the filter into the inferior vena cava and to

catch any embolizing clots. There are six short struts, commonly referred to as the arms, and six

long struts, commonly referred to as the legs. Each strut is held together by a single connection to

a cap located at the top/apex of the device. According to the Patent filed for this device, the short

struts are primarily for “centering” or “positioning” within the vena cava, and the long struts with

attached hooks are designed primarily to prevent the device from migrating from “normal

respiratory movement” or even massive pulmonary emboli.

       31.     The Recovery filter is inserted percutaneously by a deployment catheter that is

guided by a physician through a blood vessel into the inferior vena cava. The Recovery Filter is

designed to be retrieved in a similar fashion.

       32.     The Recovery Filter included several design changes from the Simon Nitinol Filter.

These include, but are not limited to, the following:

               a.      decreasing the leg span of the device;

               b.      decreasing the hook diameter of each hook on the leg struts;

               c.      decreasing the radial force of the struts; and

               d.      changing the closed petal arm strut design to an open arm strut design.

               4.      Bard’s Design Efforts Were Inadequate

       33.     Each of Bard’s design changes had the unintended consequence of substantially

reducing the Recovery Filter’s stability, i.e., increasing the likelihood that the filter would move,

tilt, migrate completely out of the area of placement, and lack structural integrity, increase its

propensity to perforate the vena cava and let more clots go by it..




                                                 8
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 9 of 53 PageID #: 9




          34.     However, because Bard failed to conduct adequate testing and research, Defendants

failed to realize that these design changes would result in the device not being reasonably safe for

user needs.

          35.     In a 2009 Bard IVC Filter franchise review, Bard’s Filter Franchise Team

described Bard’s weaknesses as follows:

                  a.      Lack of thorough understanding dynamics of caval anatomy – impacting

testing methods;

                  b.      A historical reactive/evolution design mindset;

                  c.      Product complications – forcing focus on reactive designing;

                  d.      Limited understanding of user needs.

          36.     Due to Bard’s lack of understanding of caval anatomy and the forces the device

would be exposed to once implanted, Bard set design specifications that were not clinically

relevant and did not account for the forces these devices would actually see when implanted in the

human body. For instance, Bard’s decision to set the minimum safety standard for migration

resistance at 50 mmHg3 reflected a complete lack of understanding of the forces this device could

be exposed to once implanted.

          37.     Bard also failed to test the device under reasonably foreseeable conditions that the

device would be exposed to when used in an intended and expected manner. Among other things,

Bard knew that these devices could be placed in appropriately sized vena cavas that subsequently

expanded beyond 28 mm in diameter. Bard knew that this expansion of the vena cava could

decrease migration resistance if the device was challenged by a clot, and could lead to migration

if the vena cava expanded beyond the leg span of the filter, such that the hooks were no longer in



3
    “mmHg” refers to a millimeter of mercury and is a unit of pressure.


                                                      9
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 10 of 53 PageID #: 10




 touch with the vena cava walls. Yet Bard chose not to test the device to simulate how it would

 perform if caval distension (expansion) were to occur. Bard also failed to test the device to

 determine how its stability and structural integrity would perform if the device tilted, fractured, or

 perforated the vena cava.

                5.      Pre-Market Expectations

        38.     Prior to introducing the Recovery Filter and later the G2 and Eclipse Filters to

 market, Bard and consumers expected that a properly placed filter would remain stable, maintain

 structural integrity, and would not perforate the vena cava when used in a reasonably foreseeable

 manner. Bard’s internal documents reflect these expectations:

                a.      Bard filed patents for its retrievable filters, which state, “An elastic hook is

 formed on the free end of an appendage to pierce the vessel wall and insure that the filter does not

 migrate in response to normal respiratory functions or in the event of a massive pulmonary

 embolism.”

                b.      Bard’s Product Performance Specifications for its retrievable filters provide

 specifications that are to ensure “user needs,” which are that the devices must not migrate, fracture,

 or perforate the vena cava.

                c.      Bard’s premarket testing, which failed to account for real world conditions,

 predicted that there would be no fractures, migration, or perforation failures.

                d.      Bard’s pre-market design and testing documents state that if a clot

 challenges a filter, “pressure below the filter increases significantly and tends to drive the filter

 toward the heart,” and that “the device must not migrate in response to such a challenge.”




                                                  10
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 11 of 53 PageID #: 11




                 e.      In a June 2004 Health Hazard Evaluation, Bard’s Medical Director stated

 that clot-induced migrations are a malfunction of the device and a failure to carry out its intended

 function.

                 f.      Bard’s own quality engineers working on the retrievable filter projects

 admitted that if one of its filters is driven into the heart by a clot challenge, then the device failed

 to perform as intended.

                 g.      In 2004, Bard conducted a physician focus group regarding what were the

 expected complications from IVC filters. The physicians reported that an IVC Filter must not

 migrate no matter how big a clot is.

                 h.      Bard also marketed its retrievable filters as being “self-centering,” meaning

 that they would not tilt or migrate from their placement in the vena cava.

                 6.      Bard’s Post-Market Surveillance Revealed the Recovery Filter Did Not
                         Perform as Expected

         39.     Once the Recovery Filter was released to market, there were reported complaints,

 Bard’s own investigations, and epidemiological studies that demonstrated that the design changes

 made from the Simon Nitinol Filter to its Recovery Filter had substantially reduced the stability,

 structural integrity, and perforation resistance of the device.

         40.     Even when properly placed, the Recovery Filter had an increased propensity to

 move, fracture, and/or perforate the vena cava when exposed to normal and expected in vivo

 (within the body) forces.

         41.     When fracture and migration failures occur, shards of the device or the entire device

 can travel to the heart, where they can cause cardiac tamponade (pressure caused by a collection

 of blood in the area around the heart), perforation of the atrial wall, perforation of vessels,

 myocardial infarction, and/or death. These fractured shards may also become embedded in tissue



                                                   11
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 12 of 53 PageID #: 12




 or migrate to other organ systems and vasculature, such as the renal veins and heart and lungs,

 rendering them too dangerous to remove. When tilting, penetrating and perforating the vena cava

 walls occurs, the device can perforate nearby organs and vessels such as the aorta, duodenum,

 small bowel, and ureter, which may lead to hemorrhage, retroperitoneal hematomas, small bowel

 obstructions, extended periods of severe pain, and or/death. Further, given the risks of injury in

 attempting to remove devices that have penetrated or perforated the vena cava, the device may not

 be removable or may require complex and dangerous open vascular surgical removal. Moreover,

 Bard was aware that these failures and resulting injuries were far more likely to occur with the

 Recovery Filter versus other available IVC Filters. For instance:

                 a.     On April 23, 2004, Bard’s Corporate VP of Quality Assurance sent an email

 noting that the Recovery Filter’s reported failure rates “did not look good compared to permanent

 filters” and promised to remove the filter from the market if its reported death rate became

 “significantly greater than the rest of the pack.”

                 b.     Multiple studies reported Bard’s Recovery Filter to have a fracture and

 migration rate ranging from 21% to 31.7%.

                 c.     In February 2004, Bard’s Marketing Manager, Janet Hudnall, sent an email

 admitting that the Recovery Filter was being reported to have tilted at significantly high rate even

 though it was initially properly placed. She requested that this high rate of failure be downplayed

 to consumers.

                 d.     In June 2004, Bard’s divisional head of Quality Assurance, Doug Uelmen,

 admitted: “Bard has been in the permanent filter market for 10 years (SNF). We have had a great

 deal of experience with a traditional patient base, experiencing a very low and unremarkable




                                                      12
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 13 of 53 PageID #: 13




 adverse event rate. We have now moved into the optional filter market with RNF and have

 experienced increased failures.”

                e.      By July 2004, Bard was aware that the Recovery Filter had a reported

 fracture rate that was 28 times higher than all other available IVC Filters.

                f.      In December 2004, Bard performed a risk assessment of the Recovery

 Filter, which analyzed reported failure rates. Bard concluded: “Reports of death, filter migration

 (movement), IVC perforation, and filter fracture associated with Recovery filter were seen in the

 MAUDE database at reporting rates that were 4.6, 4.4, 4.1, and 5.3 higher, respectively, than

 reporting rate for all other filters. These differences were all statistically significant. Recovery’s

 reporting rates for all adverse events, filter fracture, filter migration, and filter migration deaths

 were found to be significantly higher than those for other removable filters.” Dr. Ciavarella, Bard’s

 Medical Director, concluded that this risk (substantially higher reported failure rates) was not

 known or obvious to consumers, and that Bard should consider providing a warning regarding the

 reported increased failure rate.

                g.      By December 2004, according to Bard’s own policy and procedures for

 when devices should be recalled, the Recovery filter was considered unreasonably dangerous for

 human health and required product correction and recall. But the Bard Defendants did nothing.

        42.     The Adverse Event Reports (AERs) associated with IVC filter devices demonstrate

 that certain Bard IVC filters are far more prone to device failure than are other similar devices.

        43.     A review of the FDA MAUDE database from the years 2004 through 2008,

 demonstrates that Bard’s IVC filters are responsible for the following percentages of all AERs:

                a.      50% of all adverse events;

                b.      64% of all occurrences of migration of the device;




                                                  13
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 14 of 53 PageID #: 14




                c.      69% of all occurrences of vena cava wall perforation; and

                d.      70% of all occurrences of filter fracture.

        44.     These failures are attributable, in part, to the fact that the Recovery Filter was not

 designed to be able to withstand normal anatomical and physiological loading cycles.

        45.     In addition to design defects, the Recovery Filter suffers from manufacturing

 defects. These manufacturing defects include, but are not limited to, the absence of

 electropolishing and the existence of “draw markings” and circumferential grinding markings on

 the exterior of the surface of the device.        The presence of these draw markings and/or

 circumferential grinding markings compromises the structural integrity of the device while in vivo.

 In particular, the Recovery Filter is prone to fail at or near the location of draw

 markings/circumferential grinding markings on the struts of the device. The Recovery Filter is not

 of sufficient strength to withstand normal placement within the human body. The presence of the

 aforementioned exterior manufacturing defects makes the device more susceptible to failure.

                7.      Bard Engaged in a Design Review Regarding Migration Failures of the
                        Recovery IVC Filter.

        46.     In late 2003, as migrations failures for the Recovery Filter continued to mount, Bard

 convened a group to reexamine the adequacy of the design of the Recovery Filter as it relates to

 its ability to remain stable after implantation. The group established a number of action items,

 including an investigation into what the minimum migration resistance specification of 50 mmHg

 had been based on comparison testing of the migration resistance of the Recovery Filter to other

 available filters, and comparing the radial force difference between the range of available devices.

        47.     This design review revealed that the minimum safety migration resistance

 specification was unsupported and had been set artificially low. Bard developed this critical safety

 standard based on undocumented informal estimates, obtained from then-unidentified physicians,



                                                  14
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 15 of 53 PageID #: 15




 that the greatest pressure below a filter that could be seen in the vena cava was 35 mmHg. Bard

 then tested the device in three (3) sheep and claimed that the test results confirmed that 35 mmHg

 was the highest pressure that could ever be seen in the vena cava under worst case conditions.

 However, the test results from the sheep show pressure levels well above 50 mmHg, which Bard

 completely ignored.

         48.     Further, Bard’s investigation concluded that multiple properly placed Recovery

 Filters migrated and caused deaths because the filters lacked adequate strength to resist clot

 challenges and/or lacked an adequate margin of safety to accommodate post-placement distention

 of the vena cava. This further confirmed that the safety specification of 50 mmHg inadequate and

 that Bard’s testing, which predicted no migration failures, did not accurately reflect real world

 conditions.

         49.     As part of this design review in early 2004, Bard also spoke with its two longtime

 physician consultants, Drs. Venbrux and Kaufman. The doctors warned Bard that their input on

 the migration resistance specification had just been an “estimate” and that Bard needed to consider

 revising the migration resistance specification from 50 mmHg to 140 mmHg. They further warned

 Bard that the Recovery Filter was a “wimpy” filter and its radial force also needed to be increased

 to ensure stability.

         50.     The design review also revealed that the Recovery Filter had migration resistance

 values that were far below most other filters, including the Simon Nitinol Filter. Bard’s internal

 records reveal that this was a known contributing factor to the Bard anchoring mechanism’s failure.

         51.     Bard knew that caval distension (expansion of the vena cava diameter beyond the

 size at placement) could occur from multiple factors. These factors included: anesthesia, hydration

 following medical procedures such as bariatric procedures, exertion from exercise, coughing, and




                                                 15
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 16 of 53 PageID #: 16




 straining during bowel movements. However, Bard to date has failed to make any efforts to

 determine the size of vena cava distension that can occur as a result of the tipping, tilting or

 migration of the filters.

         8.      Bard Investigated the Cause of the Fractures.

         52.     In 2004, Bard also investigated what was causing the Recovery Filter to fracture.

 Among other things, Bard believed that movement, whether tilting or migration of more than 2 cm,

 substantially increased the risk of fracture. Bard also determined that perforation of struts through

 the wall of the vena cava was causing fractures. Bard also discovered that tilt also led to the

 inability to retrieve the device and/or could lead to fractures during retrievals. Bard was aware that

 the diameter of the leg hooks is a substantial factor in a filter’s ability resist migration and fatigue

 resistance.

         53.     By reducing the diameter of the hooks on the Recovery filter, Bard had reduced its

 ability to remain stable and not fracture.

         54.     Bard also reduced the leg span of the Recovery Filter from that of the Simon Nitinol

 filter by 25%, and as a result, knew that the device lacked a sufficient margin of safety to

 accommodate expansion of the vena cava (distension) after placement.

         55.     Bard was also aware that its failure to electropolish the wire material prior to

 distribution meant that the Device had surface damage that reduced its fatigue resistance.

         56.     Bard was also aware that the Recovery Filter had a high propensity to tilt and

 perforate the vena cava, which substantially increased the risk of fracture.

         57.     Bard was also aware that fatigue resistance could be increased by decreasing he

 sharpness of the angle of the wire struts where they exited the cap at the top of the Device, and by

 chamfering (rounding or reducing the sharpness) of the cap edge against which the struts rubbed.




                                                   16
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 17 of 53 PageID #: 17




           58.   A few examples of this knowledge and awareness include:

                 a.     On June 18, 2003, BPV engineer, Robert Carr, sent an email noting that

 chamfering the edge of cap would reduce the likelihood of fracture.

                 b.     On March 16, 2004, a BPV engineer sent an email admitting that the surface

 damage, as seen on the Recovery Filter from the manufacturing process, decreases fatigue

 resistance and that electropolishing increases fatigue resistance.

                 c.     Drs. Venbrux’s and Kaufman’s warnings that the migration resistance of

 the Recovery Filter needed to be raised from 50 mmHg to 140 mmHg and that the device was

 “wimpy.”

                 d.     On May 5, 2004, a BPV engineer sent an email stating that adding a

 “chamfer” to filter will “address the arm fracture issue.”

                 e.     On May 26, 2004, a BPV engineer sent an email stating that a proposed

 modified Recovery Filter design with a large chamfer lasted 50 bending cycles before breaking,

 whereas another proposed modified Recovery Filter with a small chamfer broke after 10 bending

 cycles.

                 f.     On December 27, 2005, Bard’s Medical Affairs Director sent an email

 questioning why Bard is even selling the modified version of the Recovery Filter, when the Simon

 Nitinol Filter has virtually no complaints associated with it.

                 9.     Bard Stopped Selling the Recovery Filter and Pushed the Bard G2
                        Filter into the Marketplace.

           59.   In or around April 2004, Bard, without notifying consumers of the design and

 manufacturing flaws inherent in the Recovery Filter, began redesigning the Recovery Filter in an

 attempt to correct its design flaws. The redesigned filter is known as the G2 Filter, which stands

 for second generation Recovery Filter.



                                                  17
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 18 of 53 PageID #: 18




        60.     Once Bard began marketing and selling the redesigned product in approximately

 August 2005, Bard quietly stopped selling the Recovery Filter. But, Bard continued to market the

 Recovery Filter as being safer and more effective than all prior filters up until the day the Recovery

 Filter was removed from the market. Moreover, Bard never issued a recall for the Recovery Filter,

 which had a three-year shelf life.

        61.     Instead of warning the public or withdrawing the device from the market, Bard

 retained a publicity firm and opened a task force to prevent information from getting out to the

 public, creating a Crisis Communication Team in 2004.

        62.     In an April 2004 email, BPV consultant Dr. Lehman, a member of the Crisis

 Communication Team, advised Bard to conceal material risk information from the public. Bard

 adopted his advice. In an email, Dr. Lehman wrote, “Comparison with other filters is problematic

 in many ways, and we should avoid/downplay this as much as possible. When pressed, we simply

 paraphrase what was said in the Health Hazard. That ‘Estimates based on available data suggest

 that there is no significant difference in the rates of these complications between any of the devices

 currently marketed in the U.S., including the Recovery device.’” Dr. Lehman went on:

                I wouldn’t raise this subject if at possible. It would be a most unusual
                reporter that will get this far. The testing data I saw in Arizona
                showed that although RF was certainly within the boundaries of
                devices tested, in larger veins it was near the bottom. I would avoid
                as much as possible getting into this subject, because I’m not sure
                others would agree with the conclusion that “Recovery Vena Cava
                Filter was Just as or more resistant to migration than all retrievable
                and non-retrievable competitors.”

        63.     By December 2004, BPV’s own safety procedure deemed the Recovery Filter not

 reasonably safe for human use. Bard continued to sell the Device into September of 2005.




                                                  18
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 19 of 53 PageID #: 19




        C.      THE G2 FILTER SYSTEM

        64.     On August 29, 2005, Bard obtained clearance to market the G2 Filter through the

 510k process, representing to the FDA that the G2 Filter was substantially equivalent in respect to

 safety and efficacy as the Recovery Filter.

        65.     Bard asserted that the differences between the Recovery Filter and the G2 Filter

 were primarily dimensional and that it had made no material changes or added additional

 components. The G2 Filter was only cleared for permanent implantation until January 15, 2008.

 Thus, between September 2005 through all of 2007, Bard sold two filters, the Simon Nitinol Filter

 and G2 Filter, with the exact same indications for use.

        66.     Bard marketed the G2 Filter as having “enhanced fracture resistance,” “improved

 centering,” and “increased migration resistance” over all of its previous filters. Bard’s marketing

 brochure states that supporting data was “on file.” Yet, Bard refused to share this allegedly

 supporting evidence with consumers when it was asked for it. In reality, Bard knew or had reason

 to know these claims were false and misleading. Bard knew that the Simon Nitinol Filter was far

 less likely to fracture, migrate, tilt, or perforate the vena cava than the G2 or the Recovery Filter.

        67.     Further, Bard again failed to conduct adequate testing for long term safety and

 efficacy and failed to conduct adequate bench testing and animal studies to ensure that the device

 would perform safely and effectively once implanted in the human body and subjected to

 reasonably foreseeable in vivo stresses. Further, Bard still did not have a thorough and/or adequate

 understanding of vena caval dynamics. Not surprisingly, the G2 Filter’s design still lacked

 adequate structural integrity, stability, and perforation resistance to withstand normal in vivo body

 stresses within the human without failing.




                                                   19
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 20 of 53 PageID #: 20




        68.     For instance, the new minimum safety migration resistance design requirement for

 the G2 Filter was that its migration resistance had to be “statistically greater” than that of the

 predicate Simon Nitinol Filter. Bard’s testing established that the G2 Filter failed this requirement.

 However, instead of going back and modifying the device further to ensure this safety requirement

 was met, Bard changed the minimum safety requirement so that it just had to be better than the

 Recovery Filter.

        69.     Compounding this utter lack of concern for patient safety, Bard also decided that

 G2 filters could be reworked or reloaded on the jig used to form the filters up to five times in order

 to save money. Bard did this despite knowing that this would significantly decrease the migration

 resistance of such devices. To allow for this, Bard readopted the same minimum safety migration

 resistance specification that had been adopted and proven to be utterly unsupported for the

 Recovery Filter, e.g., 50 mmHg.

        70.     Thus, knowing that the specification and migration resistance of the Recovery Filter

 had been inadequate and was resulting in patient death, Bard’s premarket design requirement was

 that the device had to be at least as good as the Simon Nitinol Filter regarding migration resistance.

 When the G2 Filter failed that requirement, Bard simply changed the design requirement so that

 the G2 Filter just had to be at least as good as the device that it was known to be inadequate and

 causing patient deaths, the Recovery Filter.

        71.     The redesigned G2 Filter also still had substantially less radial force than did the

 Simon Nitinol Filter.

        72.     Bard again failed to account for how movement (tilt/migration), perforation, and

 fracture would affect device performance, despite knowing that these failures had occurred with

 the Recovery Filter.




                                                  20
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 21 of 53 PageID #: 21




        73.     Also, like its predecessor, in addition to design defects, the G2 Filter suffers from

 manufacturing defects. These manufacturing defects include, but are not limited to, the absence of

 electropolishing and the existence of “draw markings” and circumferential grinding markings on

 the exterior of the surface of the device. The presence of these draw markings and/or

 circumferential grinding markings further compromises the structural integrity of the G2 Filter

 while in vivo. In particular, the G2 Filter is prone to fail at or near the location of draw

 markings/circumferential grinding markings on the struts of the device. Put simply, the G2 Filter

 is not of sufficient strength to withstand normal placement within the human body. The presence

 of the aforementioned exterior manufacturing defects makes the device more susceptible to fatigue

 failure and migration.

        74.     Within months of being released to market, post-market safety data revealed to

 Bard that the safety problems introduced with the Recovery Filter persisted. Some representative

 examples of this knowledge include the following:

                a.        Bard again received large numbers of adverse event reports reporting that

 properly placed G2 Filter were, inter alia, fracturing, migrating, tilting, and perforating the vena

 cava, often resulting in serious injuries and death.

                b.        By November 2005, Bard was aware of a “safety signal” regarding the high

 rate of reported perforation and movement failures.

                c.        In a December 25, 2005 email, Bard’s Medical Director, Dr. David

 Ciavarella, questioned why Bard was even selling the G2 filter given the numerous reported

 failures when the Simon Nitinol Filter had virtually no reported adverse events.

                d.        By no later than February 2006, internal safety investigations revealed that

 the G2 Filter’s design continued to fail to ensure adequate stability, as the device continued to tilt




                                                   21
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 22 of 53 PageID #: 22




 and migrate at unreasonably high rates. Indeed, within months of being on the market, the G2 filter

 was found to migrate at rates that violated Bard’s own safety threshold. The G2 Filter also

 exhibited a previously unseen failure: it would migrate downwards as well as upwards and side to

 side in the vena cava.

                 e.       As with the Recovery Filter, Bard knew that movement, whether it be tilt or

 migration, increased the risk of fracture and strut perforation through the vena cava, as well as

 making the device irretrievable. For example, in a February 2006 Health Hazard Evaluation

 regarding G2 Failures, Bard’s Medical Director acknowledged that tilt increases the risk of fracture

 and perforation and that events can cause serious injury and death. Similarly, a 2009 PowerPoint

 Presentation prepared by Bard’s engineers, stated that movement causes tilt and that “tilted filter

 elements are more likely to penetrate IVC and adjacent structures due to change in the angle

 between the elements and the IVC.” The PowerPoint states that tilting and perforation or

 penetration leads to fracture.

                 f.       Bard’s investigations into comparative failure risks between the different

 available devices continually showed that the G2 filters posed a substantially higher risk of

 migration, tilt, perforation and fracture.

                 g.       By 2008, physicians were reporting that they believed there were

 fundamental design flaws with the G2 filter that was causing it to move, fracture, and perforate,

 and requesting evidence on the reported complication rates for the device. Bard’s corporate policy

 was to refuse to disclose such failure rate data.

                 h.       In a document dated April 1, 2010, senior Bard employees admitted that

 there were known quality problems with the G2 line of filters and redesigns (which includes the

 Eclipse), that Bard’s own sales force had lost faith in the product, and that doctors were refusing




                                                     22
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 23 of 53 PageID #: 23




 to use it. The document sets forth Bard’s plan to reduce the risk of tiling, perforation, fracture, and

 migration by improving the anchoring system on the G2 line of filters. This became the Meridian

 filter, which was cleared through the 510(k) process on October 24, 2011.

                 i.      Recent medical studies report that the G2 will suffer a 38 to 40 percent

 fracture rate at four to five years.

         75.     As with the Recovery Filter, these failures often caused severe patient injuries such

 as:

                 a.      death;

                 b.      hemorrhage;

                 c.      cardiac/pericardial tamponade (pressure caused by a collection of blood in

 the area around the heart);

                 d.      cardiac arrhythmia and other symptoms similar to myocardial infarction;

                 e.      severe and persistent pain; and

                 f.      perforations of tissue, vessels and organs.

         76.     Despite being aware from February 2006 that the G2 Filter was not safe for its

 intended use and was substantially more likely to fail and cause patient injuries than all other

 available IVC Filters devices, Bard continued to sell the device into 2010 and even continued to

 market it as safer than Bard’s permanent filter, the Simon Nitinol Filter.

         D.      THE ECLIPSE FILTER

         77.     Bard’s Eclipse IVC filter was released onto the market in 2010 while the G2 was

 still on the market. This was a modification of the Recovery and G2 filters. Each design of Bard’s

 retrievable filter following Recovery relied on the predecessors as the predicate device. The




                                                   23
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 24 of 53 PageID #: 24




 Eclipse is almost identical in design to the G2 except it was electropolished. It is essentially part

 of the G2 line of filters.

            78.   According to Bard’s internal testing, electropolishing supposedly increased fracture

 resistance by 25% and therefore was purportedly a safer alternative to the Recovery and G2 Filter

 product line.

            79.   However, Longitudinal Studies published in peer-reviewed medical literature

 found that among 363 patients implanted with the Recovery Filter and 658 patients implanted with

 the G2 Filter, the devices experienced fracture rate of 40% and 37.5%, respectively, after five and

 a half years.

            80.   Thus, even if the Eclipse truly was a safer alternative to the Recovery and G2 Filters

 as Bard claimed, an enormous percentage (approximately 28.125% to 30%) of Eclipse Filters

 would still be projected to fracture within five and a half years.

            81.   Without meaningful design changes, the Eclipse Filter continued to share several

 of the same design defects and complications associated with the Recovery Filter and G2 family

 of filters.

            82.   Soon after Bard launched the Eclipse Filter, it began receiving complaints and

 reports of injuries associated with the Eclipse Filter similar to those received with its predecessor

 filters.

            83.   Bard, however, knew and/or soon learned that the Eclipse Filter was not the

 substantial equivalent of the SNF, making this device also misbranded and adulterated, and

 subjected to recall.

            84.   In 2010, the same year as the Eclipse was released onto the market, the FDA issued

 a warning regarding reports of increasing adverse events associated with IVC Filters as well as




                                                   24
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 25 of 53 PageID #: 25




 very low rates of retrieval. This included a recommendation that the filters be removed if once

 protections from PE was no longer needed.

         85.      In 2014, the FDA further renewed this advisory and had recommendations for the

 length of time a filter should remain in a patient (optimal retrieval window was between 29 and 54

 days) and the need to remove the filter if it was no longer clinically indicated.

         86.      Bard knew when it designed and sold Eclipse filters that they would often be

 utilized as permanent filters. Bard knew that research showed the longer the filters remained in the

 patients, the greater risk there was for adverse events.

         87.      Bard knew when it designed and sold Eclipse filters that once the filters were

 implanted, most patients would never see the implanting doctor again and instead would then be

 followed by their family doctors or other doctors. Yet, all of these doctors were not informed by

 Bard that the filters could silently perforate, migrate, fracture or cause other adverse events greater

 than in other filters.

         88.      Despite these FDA warnings and knowledge of increased adverse events, Bard

 never communicated these warnings to the doctors implanting and/or doctors treating patients with

 these filters.

         89.      Despite these FDA warnings and knowledge of increased adverse events, Bard

 never initiated a medical monitoring program to help doctors monitor these filters and discover

 adverse events.

         90.      Bard had an on-going requirement by the FDA to conduct post-sale reporting and

 surveillance of adverse events. Bard did not fully comply but instead mischaracterized some

 adverse experiences as not being serious. This included perforations, migrations, difficulty with




                                                   25
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 26 of 53 PageID #: 26




 removal, embolization, tilt, DVT and even fractures of the Recovery, G2 and Eclipse and successor

 designs.

        91.      Despite its knowledge of increased adverse events with its filters, Bard did not

 study the Eclipse in people before it was released for sale on the market to determine if it

 perforated, migrated or fractured more than other filters. In 2012 a study was published that

 confirmed that Bard’s filters had higher rates of fracture (12%) and embolization (13%). Once the

 IVC failed, removal was more difficult. Additionally, only half the patients in the study were able

 to have fractured components successfully removed.

        92.      Bard knew when it designed and sold the Eclipse filter (and any other of its

 retrievable IVC filters) that the efficacy of the IVC filter to prevent deadly pulmonary embolisms

 was unproven in human trials. Bard knew there is a limited body of evidence-based literature to

 support the high utilization of IVC filters. The only randomized study, PREPIC 1, showed limited

 protection from symptomatic recurrent PE but with an increased risk of DVT and no long term

 survival benefit. Since the Eclipse has been sold, several published studies, including PREPIC 2,

 have shown that IVC filters do not reduce the risk of PE or mortality and increase the risks of

 DVT. In short, Bard knew and has continued to know there was a lack of evidence to support IVC

 use yet they withheld information from doctors and patients about the increased risks of the device,

 the difficulty in removing the device and the lack of evidence of efficacy. If the device has little

 or no efficacy but increases the risks of adverse events, then the risks of the device far outweigh

 the benefits.

        E.       FDA WARNING LETTER

        93.      On July 13, 2015, the FDA issued a Warning Letter to Bard notifying that its IVC

 Filters were adulterated and misbranded under federal law.




                                                 26
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 27 of 53 PageID #: 27




        94.     The FDA notified Bard that its IVC Filters were adulterated and misbranded

 because the methods used in, or the facilities or controls used for, their manufacture, packing,

 storage, or installation are not in conformity with the current good manufacturing practice

 requirements of the Quality System regulation found at Title 21, Code of Federal Regulations

 (CFR), Section 820.

        95.     The FDA also notified Bard that it had failed to comply with adverse event

 reporting requirements of 21 C.F.R. 803.

        96.     The FDA cited numerous specific violations, including the failure to establish and

 maintain procedures to ensure that product complaints are adequately investigated and reported,

 and a consistent pattern of Bard underreporting the severity of injuries caused by device failures

 and failing to report device malfunctions all together.

        97.     For instance, the FDA cited numerous examples of Bard reporting G2, Eclipse and

 other IVC filter failures resulting in deaths and other serious injuries as if there was no patient

 injury involved. The FDA also found that Bard had failed to establish and maintain a procedure to

 ensure that the toxic acids and chemicals used in the manufacture of its filters were reduced to

 acceptable levels prior to distribution.

        98.     Shortly thereafter, the FDA required Bard and other filter manufacturers to

 demonstrate the safety of its filters. In 2015 Bard and other manufacturers engaged in a single arm

 study with a target enrollment of 2,100 patients known as PRESERVE. Patients are being

 monitored at 3 months, 6 months, 12 months, 18 months and 24 months after filter placement.

 Monitoring includes CT scans. While this study will not determine efficacy, this type of study

 regarding adverse events should have been performed before the G2 filter was sold. As of the filing




                                                  27
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 28 of 53 PageID #: 28




 of this Complaint, more than 5 years later, no results of the PRESERVE study have been released

 to the public.

                   SPECIFIC FACTUAL ALLEGATIONS AS TO PLAINTIFF

         99.      On November 2, 2004, Plaintiff Peter G. Krauss received a Bard Recovery filter

 during an implantation procedure performed by Dr. Michael Medvecky at Yale-New Haven

 Hospital in New Haven, Rhode Island.

         100.     On May 2, 2019, Plaintiff underwent a complex procedure to remove his Bard

 Recovery IVC filter at Stanford Hospital in Stanford, California. Drs. William Kuo and Roger

 Goldman performed Plaintiff’s complex filter removal procedure.

         101.     Drs. Kuo and Goldman performed the removal procedure percutaneously with a

 complex technique using endobronchial forceps after the client had experienced intermittent back

 pain and “stabbing” stomach pain.

         102.     During the removal procedure, Drs. Kuo and Goldman noted that Plaintiff’s Bard

 Recovery IVC filter had become chronically embedded.

         103.     Due to the embedded nature of Plaintiff’s IVC filter, Drs. Kuo and Goldman noted

 that the removal procedure required substantial additional physical and mental effort.

         104.     Further, upon inspection of Plaintiff’s Bard Recovery IVC filter after the retrieval,

 Drs. Kuo and Goldman noted that the IVC filter device had a fractured filter strut that had been

 retained inside Plaintiff and which had not been recovered during the removal procedure.

         105.     Plaintiff first learned of his injuries caused by his IVC Filter when he discussed the

 results of his IVC filter removal procedure with his doctors on May 2, 2019. Prior to this removal

 procedure, Plaintiff had no way of knowing of the injuries caused by his IVC filter.




                                                   28
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 29 of 53 PageID #: 29




         106.    Following the removal procedure, Dr. Kuo informed Plaintiff that his embedded

 filter was one of the worst filter removal cases that Dr. Kuo had encountered.

         107.    As a consequence of his removal surgery, many daily life activities became more

 difficult and caused Plaintiff to suffer a great deal of pain and suffering.

                                    FIRST CLAIM FOR RELIEF:
                                          NEGLIGENCE

         108.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         109.    At all times relevant to this cause of action, Defendants were in the business of

 designing, developing, setting specifications, manufacturing, marketing, selling, and distributing

 the Device.

         110.    Defendants designed, manufactured, marketed, inspected, labeled, promoted,

 distributed and sold the Device that was implanted in Plaintiff.

         111.    Defendants had a duty to exercise reasonable and prudent care in the development,

 testing, design, manufacture, inspection, marketing, labeling, promotion, distribution and sale of

 the Device and to timely withdraw/remove/recall these filters from the market so as to avoid

 exposing others to foreseeable and unreasonable risks of harm.

         112.    Defendants knew or had reason to know that the Device was dangerous or were

 likely to be dangerous when used in its intended or reasonably foreseeable manner.

         113.    At the time of manufacture and sale of the Device, Defendants knew or should have

 known that the Device was:

                 a.      defectively designed and manufactured so as to present a unreasonable risk

 of the Device perforating the vena cava wall;




                                                     29
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 30 of 53 PageID #: 30




                b.      defectively designed and manufactured in such a manner so as to present an

 unreasonable risk of fracture of portions of the Device;

                c.      defectively designed and manufactured so as to present a unreasonable risk

 of migration of the Device and/or portions of the Device;

                d.      defectively designed and manufactured so as to present a unreasonable risk

 of the Device tilting in the vena cava wall;

                e.      defectively designed and manufactured to have unreasonable and

 insufficient strength or structural integrity to withstand normal placement within the human body;

 and

                f.      defectively designed and manufactured so as to present a unreasonable risk

 in that the Device cannot be removed, cannot be removed utilizing a minimally invasive

 percutaneous technique and/or can only be removed through an open vascular surgical procedure.

        114.    At the time of manufacture and sale of the Device, Defendants knew or should have

 known that the Device in its intended use or in a reasonably foreseeable manner created a

 significant risk of a patient suffering severe health side effects, including, but not limited to:

 hemorrhage; cardiac/pericardial tamponade; cardiac arrhythmia and other symptoms similar to

 myocardial infarction; perforations of tissue, vessels and organs; and other severe personal injuries

 and diseases, which are permanent in nature, including, but not limited to, death, physical pain and

 mental anguish, scarring and disfigurement, diminished enjoyment of life, continued medical care

 and treatment due to chronic injuries/illness proximately caused by the Device; and the continued

 risk of requiring additional medical and surgical procedures including general anesthesia, with

 attendant risk of life threatening complications.




                                                     30
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 31 of 53 PageID #: 31




        115.    Defendants knew or reasonably should have known that consumers of the Device

 would not realize the danger associated with using the Device in its intended use and/or in a

 reasonably foreseeable manner.

        116.    Defendants breached their to duty to exercise reasonable and prudent care in the

 development, testing, design, manufacture, inspection, marketing, labeling, promotion,

 distribution and sale of the Device in, among other ways, the following acts and omissions:

                a.      Designing and distributing a product in which they knew or should have

 known that the likelihood and severity of potential harm from the product exceeded the burden of

 taking safety measures to reduce or avoid harm;

                b.      Designing and distributing a product in which they knew or should have

 known that the likelihood and severity of potential harm from the product exceeded the likelihood

 of potential harm from other devices available for the same purpose;

                c.      Failing to use reasonable care in manufacturing the product and producing

 a product that differed from their design or specifications or from other typical units from the same

 production line;

                d.      Failing to use reasonable care to warn or instruct, including pre and post-

 sale, Plaintiff, Plaintiff’s physicians, or the general health care community about the Device’s

 substantially dangerous condition or about facts making the product likely to be dangerous;

                e.      Failing to perform reasonable pre and post-market testing of the Device to

 determine whether or not the product was safe for its intended use;

                f.      Failing to provide adequate instructions, guidelines, and safety precautions,

 including pre and post-sale, to those persons to whom it was reasonably foreseeable would

 prescribe, use, and implant the Device;




                                                  31
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 32 of 53 PageID #: 32




                 g.     Advertising, marketing and recommending the use of the Device while

 concealing and failing to disclose or warn of the dangers known by Defendants to be connected

 with and inherent in the use of the Device;

                 h.     Representing that the Device was safe for its intended use when in fact,

 Defendants knew and should have known the product was not safe for its intended purpose;

                 i.     Continuing manufacture and sale of the Device with the knowledge that said

 product was dangerous and not reasonably safe, and failing to comply with the good manufacturing

 regulations;

                 j.     Failing to use reasonable and prudent care in the design, research,

 manufacture, and development of the Device so as to avoid the risk of serious harm associated

 with the use;

                 k.     Advertising, marketing, promoting and selling the Device for uses other

 than as approved and indicated in the product’s label;

                 l.     Failing to establish an adequate quality assurance program used in the

 manufacturing of the Device; and,\

                 m.     Failing to establish and maintain and adequate post-market surveillance

 program.

        117.     A reasonable manufacturer, distributor, or seller under the same or similar

 circumstances would not have engaged in the before-mentioned acts and omissions.

        118.     As a direct and proximate result of the foregoing negligent acts and omissions by

 Defendants, Plaintiff has suffered and will continue to suffer significant medical expenses, extreme

 pain and suffering, mental anguish, loss of enjoyment of life, disability, and other losses

 proximately caused by the Device. Plaintiff will have continued risk of requiring additional




                                                 32
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 33 of 53 PageID #: 33




 medical and surgical procedures, including risk of life threatening complications and ongoing

 medical care to monitor Plaintiff’s health to ensure that Plaintiff’s injuries caused by the Device

 do not cause additional or further injury, in an amount to be determined at trial.

                                 SECOND CLAIM FOR RELIEF:
                                NEGLIGENT FAILURE TO WARN

         119.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         120.    At all times relevant to this cause of action, Defendants were in the business of

 designing, developing, setting specifications, manufacturing, marketing, selling, and distributing

 the Device.

         121.    Defendants designed, manufactured, marketed, inspected, labeled, promoted,

 distributed and sold the Device that was implanted in Plaintiff.

         122.    Defendants had a duty to exercise reasonable and prudent care to give appropriate

 warnings about particular risks of the Device which Defendants knew or should have known are

 in involved in the reasonably foreseeable uses of the Device.

         123.    Defendants knew or reasonably should have known that the Device was dangerous

 or was likely to be dangerous when used in its intended or reasonably foreseeable manner.

                 a.      At the time of manufacture and sale of the Device, Defendants knew or

 should have known that the Device:

                 b.      Was defectively designed and manufactured so as to present a unreasonable

 risk of the Device perforating the vena cava wall;

                 c.      Was defectively designed and manufactured in such a manner so as to

 present an unreasonable risk of fracture of portions of the Device;




                                                     33
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 34 of 53 PageID #: 34




                d.      Was defectively designed and manufactured so as to present a unreasonable

 risk of migration of the Device and/or portions of the Device;

                e.      Was defectively designed and manufactured so as to present a unreasonable

 risk of the Device tilting in the vena cava wall;

                f.      Was defectively designed and manufactured to have unreasonable and

 insufficient strength or structural integrity to withstand normal placement within the human body;

 and.

                g.      Was defectively designed and manufactured so as to present a unreasonable

 risk in that the Device cannot be removed, cannot be removed utilizing a minimally invasive

 percutaneous technique and/or can only be removed through an open vascular surgical procedure.

        124.    At the time of manufacture and sale of the Device, Defendants knew or should have

 known that using the Device in its intended use or in a reasonably foreseeable manner created a

 significant risk of a patient suffering severe health side effects, including, but not limited to:

 hemorrhage; cardiac/pericardial tamponade; cardiac arrhythmia and other symptoms similar to

 myocardial infarction; perforations of tissue, vessels and organs; and other severe personal injuries

 and diseases, which are permanent in nature, including, but not limited to, death, physical pain and

 mental anguish, scarring and disfigurement, diminished enjoyment of life, continued medical care

 and treatment due to chronic injuries/illness proximately caused by the Device; and the continued

 risk of requiring additional medical and surgical procedures including general anesthesia, with

 attendant risk of life threatening complications.

        125.    Defendants knew or reasonably should have known that consumers of the Device

 would not realize the danger associated with using the Device in its intended use and/or in a

 reasonably foreseeable manner.




                                                     34
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 35 of 53 PageID #: 35




         126.    Defendants breached their to duty to exercise reasonable and prudent care in failing

 to give appropriate warnings about the particular risks of the Device and further failed to disclose

 that the safety profile of the Device was worse than competitor filters.

         127.    A reasonable manufacturer, distributor, or seller under the same or similar

 circumstances would not have engaged in the before-mentioned acts and omissions.

         128.    As a direct and proximate result of the foregoing negligent acts and omissions by

 Defendants, Plaintiff has suffered and will continue to suffer significant medical expenses, extreme

 pain and suffering, mental anguish, loss of enjoyment of life, disability, and other losses

 proximately caused by the Device. Plaintiff will have continued risk of requiring additional

 medical and surgical procedures, including risk of life threatening complications and ongoing

 medical care to monitor Plaintiff’s health to ensure that Plaintiff’s injuries caused by the Device

 do not cause additional or further injury, in an amount to be determined at trial.

                                 THIRD CLAIM FOR RELIEF:
                            STRICT LIABILITY FAILURE TO WARN

         129.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         130.    Defendants designed, set specifications, manufactured, prepared, compounded,

 assembled, processed, marketed, labeled, distributed, and sold IVC filters such as the Device,

 including the one implanted into Plaintiff, into the stream of commerce and in the course of same,

 directly advertised and marketed the Device to consumers or persons responsible for consumers.

         131.    At the time Defendants designed, manufactured, prepared, compounded,

 assembled, processed, marketed, labeled, distributed, and sold the Device into the stream of

 commerce, Defendants knew or should have known the Device presented an unreasonable danger

 to users of the product when put to its intended and reasonably anticipated use. Specifically,



                                                     35
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 36 of 53 PageID #: 36




 Defendants knew or should have known at the time they manufactured, labeled, distributed and

 sold the Device, which was implanted in Plaintiff, that the Device, inter alia, posed a significant

 and higher risk than other similar devices of failure (fracture, migration, tilting, and perforation of

 the vena cava wall) and resulting serious injuries.

        132.    Defendants had a duty to warn of the risk of harm associated with the use of the

 Device and to provide adequate instructions on the safe and proper use of the Device.

        133.    Defendants further had a duty to warn of dangers and proper safety instructions that

 it became aware of even after the Device was distributed and implanted in Plaintiff.

        134.    Despite this duty, Defendants failed to adequately warn of material facts regarding

 the safety and efficacy of the Device, and further failed to adequately provide instructions on the

 safe and proper use of the Device. Furthermore, the foreseeable risks of harm from the Device

 could have been reduced or avoided by providing reasonable instructions and/or warnings and the

 failure to provide those instructions or warnings makes the Device unreasonably dangerous and

 renders the Device defective.

        135.    No health care provider, including Plaintiff’s, or patient would have used the

 Device in the manner directed, had those facts been made known to the prescribing healthcare

 providers and/or ultimate users of the Device.

        136.    The health risks associated with the Device as described herein are of such a nature

 that ordinary consumers would not have readily recognized the potential harm.

        137.    Plaintiff and Plaintiff’s health care providers used the Device in a normal,

 customary, intended, and foreseeable manner, namely as a surgically implanted Device used to

 prevent pulmonary emboli.




                                                   36
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 37 of 53 PageID #: 37




         138.    The Device implanted in Plaintiff was defective and unreasonably dangerous at the

 time of release into the stream of commerce due to inadequate warnings, labeling and/or

 instructions accompanying the product.

         139.    The Device implanted in Plaintiff was in the same condition as when it was

 manufactured, inspected, marketed, labeled, promoted, distributed and sold by Defendants.

         140.    As a direct and proximate result of Defendants’ lack of sufficient warning and/or

 instructions, Plaintiff has suffered and will continue to suffer significant medical expenses,

 extreme pain and suffering, mental anguish, loss of enjoyment of life, disability, and other losses

 proximately caused by the Device. Plaintiff will have continued risk of requiring additional

 medical and surgical procedures, including risk of life threatening complications and ongoing

 medical care to monitor Plaintiff’s health to ensure that Plaintiff’s injuries caused by the Device

 do not cause additional or further injury, in an amount to be determined at trial.

                                FOURTH CLAIM FOR RELIEF:
                              STRICT LIABILITY DESIGN DEFECT

         141.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         142.    At all times relevant to this action, Defendants developed, tested, designed,

 manufactured, inspected, labeled, promoted, distributed and sold into the stream of commerce the

 Device, including the one implanted in Plaintiff.

         143.    The Device was in a condition unreasonably dangerous and was expected to, and

 did, reach its intended consumers without substantial change in the condition in which it was in

 when it left Defendants’ possession, or with changes that were reasonably foreseeable to

 Defendants.




                                                     37
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 38 of 53 PageID #: 38




         144.    The Device implanted in Plaintiff was defective in design because it failed to

 perform as safely as an ordinary consumer would expect when used as intended or when uses in a

 manner reasonably foreseeable by Bard and/or the risk of danger in the design outweighed the

 benefits of the filter.

         145.    The Device implanted in Plaintiff was defective in design, in that its risks of harm

 exceeded its claimed benefits.

         146.    Plaintiff and Plaintiff’s health care providers used the Device in a manner that was

 reasonably foreseeable to Defendants.

         147.    Neither Plaintiff, nor Plaintiff’s health care providers could have by the exercise of

 reasonable care discovered the Device’s defective condition or perceived its unreasonable dangers

 prior to Plaintiff’s implantation with the Device.

         148.    As a direct and proximate result of the Device’s defective design, Plaintiff has

 suffered and will continue to suffer significant medical expenses, extreme pain and suffering,

 mental anguish, loss of enjoyment of life, disability, and other losses proximately caused by the

 Device. Plaintiff will have continued risk of requiring additional medical and surgical procedures,

 including risk of life threatening complications and ongoing medical care to monitor Plaintiff’s

 health to ensure that Plaintiff’s injuries caused by the Device do not cause additional or further

 injury, in an amount to be determined at trial.

                               FIFTH CLAIM FOR RELIEF:
                       STRICT LIABILITY MANUFACTURING DEFECT

         149.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         150.    Defendants designed, set specifications, manufactured, prepared, compounded,

 assembled, processed, marketed, labeled, distributed, and sold the Device that was implanted into



                                                     38
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 39 of 53 PageID #: 39




 Plaintiff. The Device was unreasonably dangerous at the time it left Defendants’ control because

 of a manufacturing defect, i.e., it was different from its intended design and failed to perform as

 safely as the intended design would have performed.

         151.    The Device implanted in Plaintiff was in a condition unreasonably dangerous and

 the filter was expected to and did reach Plaintiff and/or Plaintiff’s physicians without substantial

 change affecting that condition.

         152.    Plaintiff and Plaintiff’s health care providers used the Device in a manner that was

 reasonably foreseeable to Defendants.

         153.    As a result of this condition, the product injured Plaintiff and failed to perform as

 safely as the ordinary consumer would expect when used in a reasonably foreseeable manner.

         154.    As a direct and proximate result of the Device’s manufacturing defect, Plaintiff has

 suffered and will continue to suffer significant medical expenses, extreme pain and suffering,

 mental anguish, loss of enjoyment of life, disability, and other losses proximately caused by the

 Device. Plaintiff will have continued risk of requiring additional medical and surgical procedures,

 including risk of life threatening complications and ongoing medical care to monitor Plaintiff’s

 health to ensure that Plaintiff’s injuries caused by the Device do not cause additional or further

 injury, in an amount to be determined at trial.

                                 SIXTH CLAIM FOR RELIEF:
                               BREACH OF EXPRESS WARRANTY

         155.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         156.    Through sales representatives, consultants, printed materials and other advertising

 and marketing efforts, Defendants made express representations to healthcare providers and




                                                     39
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 40 of 53 PageID #: 40




 patients, including Plaintiff and Plaintiff’s healthcare providers, about the safety and efficacy of

 the Device.

         157.    Plaintiff and Plaintiff’s healthcare providers relied upon the aforementioned

 express representations made by Defendants in deciding to purchase and implant the Device.

         158.    The Device does not conform to the express representations of fact made by

 Defendants through sales representatives, consultants, printed materials, and other advertising and

 marketing efforts and Plaintiff and/or Plaintiff’s physicians relied on these express representations

 in the purchase, use and implantation of the Device in Plaintiff.

         159.    The Device’s failure to conform to the foregoing express representations made by

 Defendants caused Plaintiff’s injuries.

                           SEVENTH CLAIM FOR RELIEF:
                BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

         160.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         161.    At all times relevant to this action, Defendants designed, researched, developed,

 manufactured, tested, labeled, inspected, advertised, promoted, marketed, sold, and distributed into

 the stream of commerce IVC filters such as the Device for use as a surgically implanted Device

 used to prevent pulmonary embolisms and for uses other than as approved and indicated in the

 product’s instructions, warnings, and labels.

         162.    At the time and place of the sale, distribution, and supply of Defendants’ Device to

 Plaintiff by way of Plaintiff’s health care providers and medical facilities, Defendants expressly

 represented and warranted, by labeling materials submitted with the product, that the Device was

 safe and effective for its intended and reasonably foreseeable use.




                                                     40
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 41 of 53 PageID #: 41




        163.    Defendants knew of the intended and reasonably foreseeable use of the Device, at

 the time they marketed, sold, and distributed the product for use by Plaintiff, and impliedly

 warranted the product to be of merchantable quality, and safe and fit for its intended use.

        164.    Defendants impliedly represented and warranted to the healthcare community,

 Plaintiff and Plaintiff’s health care providers, that the Device was safe and of merchantable quality

 and fit for the ordinary purpose for which the product was intended and marketed to be used.

        165.    Plaintiff and Plaintiff’s healthcare providers relied upon the aforementioned

 implied representations made by Defendants in deciding to purchase and implant the Device.

        166.    The representations and implied warranties made by Defendants were false,

 misleading, and inaccurate because the Device was defective, unsafe, unreasonably dangerous,

 and not of merchantable quality, when used in its intended and/or reasonably foreseeable manner.

 Specifically, at the time of Plaintiff’s purchase of the Device from Defendants, through Plaintiff’s

 physicians and medical facilities, it was not in a merchantable condition in that:

                a.      It was designed in such a manner so as to be prone to a statistically high

 incidence of failure, including fracture, migration, excessive tilting, and perforation of the inferior

 vena cava;

                b.      It was designed in such a manner so as to result in a statistically significant

 incidence of injury to the organs and anatomy; and

                c.      It was manufactured in such a manner so that the exterior surface of the

 Device was inadequately, improperly and inappropriately prepared and/or finished causing the

 Device to weaken and fail.

        167.    Plaintiff and Plaintiff’s health care providers acted reasonably in relying on the

 superior skill and judgment of Defendants as the designers, researchers and manufacturers of the




                                                   41
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 42 of 53 PageID #: 42




 product, as to whether the Device was of merchantable quality and safe and fit for its intended use,

 and also relied on the implied warranty of merchantability and fitness for the particular use and

 purpose for which the Device were manufactured and sold.

         168.    Defendants placed the Device into the stream of commerce in a defective, unsafe,

 and unreasonably dangerous condition, and the product was expected to and did reach Plaintiff

 without substantial change in the condition in which the Device was manufactured and sold.

         169.    Defendants breached their implied warranty because the Device is not fit for its

 intended use(s) and/or the use(s) reasonably foreseeably by the Defendant.

         170.    As a proximate result of Defendants’ breaching their implied warranties, Plaintiff

 has suffered and will continue to suffer significant medical expenses, extreme pain and suffering,

 mental anguish, loss of enjoyment of life, disability, and other losses proximately caused by the

 Device. Plaintiff will have continued risk of requiring additional medical and surgical procedures,

 including risk of life threatening complications and ongoing medical care to monitor Plaintiff’s

 health to ensure that Plaintiff’s injuries caused by the Device do not cause additional or further

 injury, in an amount to be determined at trial.

                           EIGHTH CLAIM FOR RELIEF:
                   BREACH OF IMPLIED WARRANTY OF FITNESS FOR
                             A PARTICULAR PURPOSE

         171.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         172.    At all times relevant to this action, Defendants designed, researched, developed,

 manufactured, tested, labeled, inspected, advertised, promoted, marketed, sold, and distributed into

 the stream of commerce the Device for use as a surgically implanted device used to prevent

 pulmonary embolisms and for uses other than as approved and indicated in the product’s

 instructions, warnings, and labels.


                                                     42
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 43 of 53 PageID #: 43




        173.    At the time and place of the sale, distribution, and supply of Defendants’ Device to

 Plaintiff by way of Plaintiff’s health care providers and medical facilities, Defendants expressly

 represented and warranted, by labeling materials submitted with the product, that the Device was

 safe and effective for its intended and reasonably foreseeable use.

        174.    Defendants knew of the intended and reasonably foreseeable use of the Device, at

 the time they marketed, sold, and distributed the product for use by Plaintiff, and impliedly

 warranted the product to be of merchantable quality, and safe and fit for its intended use.

        175.    Defendants knowingly represented and warranted to the healthcare community,

 Plaintiff and Plaintiff’s health care providers, that the Device was safe and of merchantable quality

 and fit for the ordinary purpose for which the product was intended and marketed to be used.

        176.    Plaintiff and Plaintiff’s healthcare providers relied upon the aforementioned

 implied representations made by Defendants in deciding to purchase and implant the Device.

        177.    The representations and warranties made by Defendants were false, misleading, and

 inaccurate because the Device was defective, unsafe, unreasonably dangerous, and not of

 merchantable quality, when used in its intended and/or reasonably foreseeable manner.

 Specifically, at the time of Plaintiff’s purchase of the Device from Defendants, through Plaintiff’s

 physicians and medical facilities, it was not in a merchantable condition in that:

                a.      It was designed in such a manner so as to be prone to a statistically high

 incidence of failure, including fracture, migration, excessive tilting, and perforation of the inferior

 vena cava;

                b.      It was designed in such a manner so as to result in a statistically significant

 incidence of injury to the organs and anatomy; and




                                                   43
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 44 of 53 PageID #: 44




                c.      It was manufactured in such a manner so that the exterior surface of the

 Device was inadequately, improperly and inappropriately prepared and/or finished causing the

 Device to weaken and fail.

        178.    Plaintiff and Plaintiff’s health care providers acted reasonably in relying on the

 superior skill and judgment of Defendants as the designers, researchers and manufacturers of the

 product, as to whether the Device was of merchantable quality and safe and fit for its intended use,

 and also relied on the implied warranty of merchantability and fitness for the particular use and

 purpose for which the Device was manufactured and sold.

        179.    Defendants placed the Device into the stream of commerce in a defective, unsafe,

 and unreasonably dangerous condition, and the Device was expected to and did reach Plaintiff

 without substantial change in the condition in which the Device was manufactured and sold.

        180.    Defendants breached their warranty of fitness for a particular purpose because the

 Device is not fit for the specific purpose for which the Defendant’s knowingly sold it and for

 which, in reliance on the judgment of the Defendant’s, Plaintiff and/or Plaintiff’s physicians

 bought and implanted the Device.

        181.    As a proximate result of Defendants breaching their implied warranties, Plaintiff

 has suffered and will continue to suffer significant medical expenses, extreme pain and suffering,

 mental anguish, loss of enjoyment of life, disability, and other losses proximately caused by the

 Device. Plaintiff will have continued risk of requiring additional medical and surgical procedures,

 including risk of life threatening complications and ongoing medical care to monitor Plaintiff’s

 health to ensure that Plaintiff’s injuries caused by the Device do not cause additional or further

 injury, in an amount to be determined at trial.




                                                   44
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 45 of 53 PageID #: 45




                                  NINTH CLAIM FOR RELIEF:
                                 FRAUDULENT CONCEALMENT

         182.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         183.    Defendants were and are under a continuing duty to disclose the true character,

 quality and nature of the Device that was implanted in Plaintiff, but instead they concealed them,

 thus breaching this duty.

         184.    At all times relevant to this cause, Defendants fraudulently concealed material

 information concerning the Device from Plaintiff, Plaintiff’s health care providers, and the general

 medical community relating to the safety of the Device, the efficacy the Device and the rate of

 failure of the Device.

         185.    Defendants concealed the applicable facts intentionally in order to defraud or

 mislead Plaintiff.

         186.    Plaintiff and Plaintiff’s healthcare providers reasonably relied on Defendants’

 omission to state that the true character, quality and nature of the Device was far worse than

 promised in deciding to purchase and implant the Device.

         187.    Any applicable statutes of limitation have been tolled by the knowing and active

 concealment and denial of material facts known by Defendants when they had a duty to disclose

 those facts. They have kept Plaintiff ignorant of vital information essential to the pursuit of

 Plaintiff’s claims, without any fault or lack of diligence on Plaintiff’s part, for the purpose of

 obtaining delay on Plaintiff’s part in filing these causes of action. Defendants’ fraudulent

 concealment did result in such delay.




                                                     45
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 46 of 53 PageID #: 46




         188.    Defendants are estopped from relying on the statute of limitations defense because

 Defendants failed to timely disclose, among other things, facts evidencing the defective and

 unreasonably dangerous nature of the Device.

         189.    Plaintiff and Plaintiff’s health care providers could not reasonably have discovered

 the claims made herein until at the earliest May 2, 2019, when the Device was first suspected to

 have injured Plaintiff.

         190.    Defendants’ conduct, as described in this Complaint, amounts to conduct purposely

 committed, which Defendants must have realized was dangerous, heedless and reckless, without

 regard to the consequences or the rights and safety of Plaintiff.

                                  TENTH CLAIM FOR RELIEF:
                               NEGLIGENT MISREPRESENTATION

         191.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         192.    At all times relevant to this cause, and as detailed supra, Defendants negligently

 provided Plaintiff, Plaintiff’s health care providers, and the general medical community with false,

 misleading     or    incorrect   information,    or        omitted   or   failed   to   disclose   material

 information/facts/facts concerning the Device that the Defendant’s knew or should have known

 was in fact false and misleading, Defendants’ made these false and misleading statements

 intending that the statements would be relied on by Plaintiff, Plaintiff’s health care providers and

 the general medical community and Plaintiff and Plaintiff’s health care providers justifiably relied

 upon the Defendant’s false and misleading statements. The Defendant’s false and misleading

 statements concerned the following material facts and subjects:

                 a.        The safety of the Device;

                 b.        The efficacy of the Device;



                                                       46
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 47 of 53 PageID #: 47




                c.      The rates of failure of the Device; and

                d.      The approved uses of the Device.

        193.    The false and misleading information distributed by Defendants to the public, the

 medical community and Plaintiff’s health care providers was in the form of reports, press releases,

 advertising campaigns, labeling materials, print advertisements, commercial media containing

 material representations, which were false and misleading, and contained omissions and

 concealment of the truth about the dangers of the use of the Device. Defendants made the foregoing

 misrepresentations knowing that they were false or without reasonable basis. These materials

 included instructions for use and warning document that was included in the package of the Device

 that was implanted in Plaintiff.

        194.    Defendants’ intent and purpose in making these misrepresentations was to deceive

 and defraud the public and the medical community, including Plaintiff’s health care providers; to

 gain the confidence of the public and the medical community, including Plaintiff’s health care

 providers; to falsely assure them of the quality of the Device and its fitness for use; and to induce

 the public and the medical community, including Plaintiff’s healthcare providers to request,

 recommend, prescribe, implant, purchase, and continue to use the Device.

        195.    The foregoing representations and omissions by Defendants were in fact false. The

 Device is not safe, fit, and effective for human use in its intended and reasonably foreseeable

 manner. The use of IVC filters like the Device is hazardous to the user’s health, and said Device

 has a serious propensity to cause users to suffer serious injuries, including without limitation, the

 injuries Plaintiff suffered. Further, the Device has a significantly higher rate of failure and injury

 than do other comparable devices. In reliance upon the false and negligent misrepresentations and




                                                  47
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 48 of 53 PageID #: 48




 omissions made by Defendants, Plaintiff and Plaintiff’s health care providers were induced to, and

 did use the Device, thereby causing Plaintiff to sustain severe and permanent personal injuries.

        196.    Defendants knew and had reason to know that Plaintiff, Plaintiff’s health care

 providers, and the general medical community did not have the ability to determine the true facts

 intentionally and/or negligently concealed and misrepresented by Defendants, and would not have

 prescribed and implanted same, if the true facts regarding the Device had not been concealed and

 misrepresented by Defendants.

        197.    Defendants were and are under a duty to impart correct information to Plaintiff and

 Plaintiff’s healthcare providers.

        198.    Defendants had sole access to material facts concerning the defective nature of the

 product and its propensity to cause serious and dangerous side effects in the form of dangerous

 injuries and damages to persons who are implanted with the Device.

        199.    At the time Defendants failed to disclose and misrepresented the foregoing facts,

 and at the time Plaintiff used the Device, Plaintiff and Plaintiff’s health care providers were

 unaware of said Defendants’ negligent misrepresentations and omissions.

        200.    Plaintiff, Plaintiff’s health care providers and general medical community

 reasonably relied upon misrepresentations and omissions made by Defendants where the concealed

 and misrepresented facts were critical to understanding the true dangers inherent in the use of the

 Device.

        201.    Plaintiff and Plaintiff’s health care provider’s reliance on the foregoing

 misrepresentations and omissions by Defendants’ was the direct and proximate cause of Plaintiff’s

 injuries as described herein.




                                                 48
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 49 of 53 PageID #: 49




                                   ELEVENTH CLAIM FOR RELIEF:
                                 FRAUDULENT MISREPRESENTATION

         202.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         203.    At all times relevant to this cause, Defendants intentionally made false statements

 of material fact to Plaintiff, Plaintiff’s health care providers, and the general medical community

 or intentionally omitted or intentionally failed to disclose material information concerning the

 Device knowing that such statements and omissions were in fact false and misleading or without

 concern for whether the statements or omissions were true or false.

         204.    Defendants made these false and misleading statements intending that the

 statements would be relied on by Plaintiff, Plaintiff’s health care providers and the general medical

 community and Plaintiff and Plaintiff’s health care providers relied upon the Defendant’s false and

 misleading statements. The Defendant’s false and misleading statements concerned the following

 material facts and subjects:

                 a.      The safety of the Device;

                 b.      The efficacy of the Device;

                 c.      The rates of failure of the Device; and

                 d.      The approved uses of the Device.

         205.    The false and misleading information distributed by Defendants to the public, the

 medical community and Plaintiff’s health care providers was in the form of reports, press releases,

 advertising campaigns, labeling materials, print advertisements, commercial media containing

 material representations, which were false and misleading, and contained omissions and

 concealment of the truth about the dangers of the use of the Device. Defendants made the foregoing

 misrepresentations knowing that they were false or without reasonable basis. These materials



                                                     49
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 50 of 53 PageID #: 50




 included instructions for use and warning document that was included in the package of the Device

 that was implanted in Plaintiff.

        206.    Defendants’ intent and purpose in making these misrepresentations was to deceive

 and defraud the public and the medical community, including Plaintiff’s health care providers; to

 gain the confidence of the public and the medical community, including Plaintiff’s health care

 providers; to falsely assure them of the quality of the Device and its fitness for use; and to induce

 the public and the medical community, including Plaintiff’s healthcare providers to request,

 recommend, prescribe, implant, purchase, and continue to use the Device.

        207.    The foregoing representations and omissions by Defendants were in fact false. The

 Device is not safe, fit, and effective for human use in its intended and reasonably foreseeable

 manner. The use of the Device is hazardous to the user’s health, and said Device has a serious

 propensity to cause users to suffer serious injuries, including without limitation, the injuries

 Plaintiff suffered. Further, the Device has a significantly higher rate of failure and injury than do

 other comparable devices.

        208.    In reliance upon the false and negligent misrepresentations and omissions made by

 Defendants, Plaintiff and Plaintiff’s health care providers were induced to, and did, use the Device,

 thereby causing Plaintiff to sustain severe and permanent personal injuries.

        209.    Defendants knew and had reason to know that Plaintiff, Plaintiff’s health care

 providers, and the general medical community did not have the ability to determine the true facts

 intentionally and/or negligently concealed and misrepresented by Defendants, and would not have

 prescribed and implanted same, if the true facts regarding the Device had not been concealed and

 misrepresented by Defendants.




                                                  50
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 51 of 53 PageID #: 51




         210.    Defendants had sole access to material facts concerning the defective nature of the

 product and its propensity to cause serious and dangerous side effects in the form of dangerous

 injuries and damages to persons who are implanted with the Device.

         211.    At the time Defendants failed to disclose and misrepresented the foregoing facts,

 and at the time Plaintiff used the Device, Plaintiff and Plaintiff’s health care providers were

 unaware of said Defendants’ negligent misrepresentations and omissions.

         212.    Plaintiff, Plaintiff’s health care providers and general medical community

 reasonably relied upon misrepresentations and omissions made by Defendants where the concealed

 and misrepresented facts were critical to understanding the true dangers inherent in the use of the

 Device.

         213.    Plaintiff and Plaintiff’s health care provider’s reliance on the foregoing

 misrepresentations and omissions by Defendants’ was the direct and proximate cause of Plaintiff’s

 injuries as described herein.

         214.    These acts by Bard were also unfair and deceptive and proximately caused

 Plaintiff’s injuries in violation of North Carolina’s Consumer Fraud Statute N.C. Gen. Stat. Section

 75-1(a).

                                TWELFTH CLAIM FOR RELIEF:
                              PUNITIVE DAMAGES ALLEGATIONS

         215.    Plaintiff re-alleges each and every allegation in this Complaint and incorporates

 each allegation into this Count, as if set forth at length, in its entirety.

         216.    Plaintiff is entitled to an award of punitive and exemplary damages based upon

 Defendants’ intentional, willful, knowing, fraudulent, malicious acts, omissions, and conduct, and

 their complete and total reckless disregard and indifference for the public safety and welfare.




                                                     51
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 52 of 53 PageID #: 52




         217.    Defendants had knowledge of, and were in possession of evidence demonstrating

 that, the Device was defective and unreasonably dangerous, had a substantially higher failure rate

 than did other similar devices on the market and had a lack of evidence of efficacy. Yet, Defendants

 failed to:

                 a.         Inform or warn Plaintiff or Plaintiff’s health care providers of the dangers;

                 b.         To establish and maintain an adequate quality and post-market surveillance

 system; and

                 c.         Recall the Device from the market.

         221.    Defendants acted to serve their own interests and having reasons to know and

 consciously disregarding the substantial risk that their product might kill or significantly harm

 patients, or significantly injure the rights of others, and consciously pursued a course of conduct

 knowing that such conduct created a substantial risk of significant harm to other persons.

         222.    Defendants’ actions were malicious, willful, wanton and reckless. Defendants’

 conduct were not motivated by an interest in manufacturing and selling a safe and better medical

 product, but rather to take over the market, squeeze out the competition, so that profits would

 increase significantly.

         223.    Defendants’ conduct was directed by its Board of Directors and CEO. Defendants

 acted through their agents to increase the Bard market share, without regard for the safety and

 efficacy of its devices.

                                      DEMAND FOR JURY TRIAL

         Plaintiff hereby demands trial by jury on all issues which may be tried by a jury.




                                                     52
Case 1:21-cv-00084-MSM-PAS Document 1 Filed 02/17/21 Page 53 of 53 PageID #: 53




                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays that this Court order Defendants to provide the following

 relief:

           1.      All applicable damages, including:

                   a.     General and consequential damages, including pain and suffering, mental

 anguish, loss of enjoyment of life, disability, scarring and disfigurement, risk of requiring

 additional medical care and surgical procedures, ongoing medical monitoring, and other losses

 proximately caused by the Device according to proof at trial;

                   b.     Medical and other special damages, past, present, and future, according to

 proof at the time of trial;

           2.      Punitive damages;

           3.      Costs of suit, including payment of experts’ fees and expenses;

           4.      Reasonable attorneys’ fees;

           5.      Prejudgment and post judgment interest as provided by law; and,

           6.      Such other and further relief as the Court may deem just and proper.

 Dated:         February 17, 2021                Respectfully submitted,

                                                 By: /s/ Vincent L. Greene

                                                 Vincent L. Green (5971)
                                                 Donald A. Migliori (4936)
                                                 MOTLEY RICE LCC
                                                 55 Cedar St., Suite 100
                                                 Providence, RI 02903
                                                 401-457-7700
                                                 401-457-7708 (FAX)
                                                 vgreene@motleyrice.com
                                                 dmigliori@motleyrice.com

                                                 Attorneys for Plaintiff, Peter G. Krauss



                                                   53
